Case
 Case3:20-cr-00097-TAV-HBG
       3:20-cr-00097-TAV-HBG
                           *SEALED*
                              Document
                                     Document
                                       7 Filed 10/21/20
                                               3 Filed 10/20/20
                                                        Page 1 ofPage
                                                                  11 PageID
                                                                      1 of 5 PageID
                                                                             #: 21
                                       #: 3
Case
 Case3:20-cr-00097-TAV-HBG
       3:20-cr-00097-TAV-HBG
                           *SEALED*
                              Document
                                     Document
                                       7 Filed 10/21/20
                                               3 Filed 10/20/20
                                                        Page 2 ofPage
                                                                  11 PageID
                                                                      2 of 5 PageID
                                                                             #: 22
                                       #: 4
Case
 Case3:20-cr-00097-TAV-HBG
       3:20-cr-00097-TAV-HBG
                           *SEALED*
                              Document
                                     Document
                                       7 Filed 10/21/20
                                               3 Filed 10/20/20
                                                        Page 3 ofPage
                                                                  11 PageID
                                                                      3 of 5 PageID
                                                                             #: 23
                                       #: 5
Case
 Case3:20-cr-00097-TAV-HBG
       3:20-cr-00097-TAV-HBG
                           *SEALED*
                              Document
                                     Document
                                       7 Filed 10/21/20
                                               3 Filed 10/20/20
                                                        Page 4 ofPage
                                                                  11 PageID
                                                                      4 of 5 PageID
                                                                             #: 24
                                       #: 6
Case
 Case3:20-cr-00097-TAV-HBG
       3:20-cr-00097-TAV-HBG
                           *SEALED*
                              Document
                                     Document
                                       7 Filed 10/21/20
                                               3 Filed 10/20/20
                                                        Page 5 ofPage
                                                                  11 PageID
                                                                      5 of 5 PageID
                                                                             #: 25
                                       #: 7
 CRIMINAL CASE COVER SHEET                                         U.S. ATTORNEY'S OFFICE

 Place of Offense (City & County): Knoxville, Knox County

 Defendant Information:

Juvenile               Yes.__._X.,.___ No         Matter to be Sealed:                Yes
                                                                                  X          - - - No
 Defendant Name: William Curtis Lee. a/k/a "Doc" or "Pluck"

 Interpreter:   No       X        Yes             Language
                                        ---
Total# of Counts: ___ Petty ___ Misdemeanor (Class __ )                                     2        Felony


                                             ORIGINAL                                              Count(s)
                       U.S.C. Citation s) and Descri tion of Offense Char ed
  Set 1     Conspiracy to distribute 100 grams or more of a mixture and substance                     1
            containing heroin, 40 grams or more of a mixture and substance containing
            fentanyl, and 10 grams or more of a mixture and substance containing acetyl
            fentan I; 21 U.S.C.      846, 841 a 1 , 841 b 1 B
  Set 2                                                                                               2



                  SUPERSEDING INDICTMENT                        New count?       New Count          Old
                U.S.C. Citation(s) and Description of             Yor N              #            Count#
                         Offense Charged                                                             ( if
                                                                                                 applicable)

 Iset 1 I                                                   I                I               I                 I
Current Trial Date (if set): _ _ _ _ _ _ _ _ _ _ before Judge

Criminal Complaint Filed: No                      Yes _ __ Case No. _ _ _ _ _ _ __

Related Case(s):

Case Number              Defendant's attorney            How related
Criminal Informations:
Pending criminal case:            No _ __         Yes _ __        Case No. _ _ _ _ _ _ __

New Separate Case _ _ _ _ __                         Supersedes Pending Case _ _ _ _ __

Name of defendant's attorney:

Retained:                        Appointed:

Date:     10/zo/10Zo                        Signature of AUSA:c_:&~____#___._(/-+="-------
                                                                             _

Case
 Case3:20-cr-00097-TAV-HBG
      3:20-cr-00097-TAV-HBG Document
                            *SEALED*7 Document
                                       Filed 10/21/20
                                                 3-1 Filed
                                                      Page 10/20/20
                                                            6 of 11 PageID
                                                                    Page 1 of
                                                                           #: 126
                                 PageID #: 8
 CRIMINAL CASE COVER SHEET                                              U.S. ATTORNEY'S OFFICE

 Place of Offense (City & County): Knoxville, Knox County

 Defendant Information:

 Juvenile ___ Yes~X~- No                          Matter to be Sealed:                     X   Yes   - - - No
 Defendant Name: William Holley, Jr., a/k/a "Chill"

 Interpreter: No       X       Yes                Language
                                     ---
 Total# of Counts: ___ Petty ___ Misdemeanor (Class __ )                                             2       Felony


                                          ORIGINAL                                                         Count(s)
                     U.S.C. Citation(s and Descri tion of Offense Char ed
  Set 1     Conspiracy to distribute 100 grams or more of a mixture and substance                             1
            containing heroin, 40 grams or more of a mixture and substance containing
            fentanyl, and 1O grams or more of a mixture and substance containing acetyl
            fentan 1;21 U.S.C.     846,841 a 1,841 b 1 B
  Set 2     Conspiracy to distribute 50 grams or more of actual methamphetamine; 21                           2
            U.S.C.   846, 841 a 1 , 841 b 1 A


                SUPERSEDING INDICTMENT                              New count?           New Count         Old
              U.S.C. Citation(s) and Description of                   Yor N                  #            Count#
                       Offense Charged                                                                       ( if
                                                                                                         applicable)

 Iset 1 I                                                       I                    I               I                 I
 Current Trial Date (if set): _ _ _ _ _ _ _ _ _ _ before Judge

 Criminal Complaint Filed: No                    Yes _ __ Case No. _ _ _ _ _ _ __

 Related Case(s):

Case Number            Defendant's attorney                 How related
 Criminal Informations:
 Pending criminal case:        No _ __           Yes _ __              Case No. _ _ _ _ _ _ __

 New Separate Case _ _ _ _ __                         Supersedes Pending Case _ _ _ _ __

 Name of defendant's attorney:

Retained:                      Appointed:

                                        Signature of AUSA: _c.._=/)~J..._.:...:N.c.:.... <2~-=--------
Case
 Case3:20-cr-00097-TAV-HBG
      3:20-cr-00097-TAV-HBG Document
                            *SEALED*7 Document
                                       Filed 10/21/20
                                                 3-2 Filed
                                                      Page 10/20/20
                                                            7 of 11 PageID
                                                                    Page 1 of
                                                                           #: 127
                                 PageID #: 9
 CRIMINAL CASE COVER SHEET                                           U.S. ATTORNEY'S OFFICE

 Place of Offense (City & County): Knoxville, Knox County

 Defendant Information:

 Juvenile              Yes__._X...____ No          Matter to be Sealed:                Yes
                                                                                   X         - - - No
 Defendant Name:          Robert E. Beeler
                          ..:.....:..;;;..;.:;...;;;;.~~~~'---------------------
 Interpreter:    No       X      .·Yes             Language
                                         ---
 Total# of Counts: ___ Petty ___ Misdemeanor (Class __ )                                    4        Felony


                                             ORIGINAL                                              Count(s)
                       U.S.C. Citation(s) and Description of Offense Charged

  Set 1       Conspiracy to distribute 100 grams or more of a mixture and substance                    1
              containing heroin, 40 grams or more of a mixture and substance containing
              fentanyl, and 10 grams or more of a mixture and substance containing acetyl
              fentanyl; 21 U.S.C. && 846, 841(a)(1), 841(b)(1)(B)
  Set 2       Possess with intent to distribute 50 grams or more of actual                             3
              methamphetamine; 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)
  Set 3       Possession in furtherance of a drug trafficking crime; 18 U.S. C. §                      4
              924( c)( 1)(A)
  Set4        Felon in Possession of a Firearm; 18 U.S.C. § 922(g)(1)                                  5


                  SUPERSEDING INDICTMENT                          New count?   New Count           Old
                U.S.C. Citation(s) and Description of               YorN           #              Count#
                         Offense Charged                                                             ( if
                                                                                                 applicable)

 Iset 1   I                                                   I                I             I                 I
Current Trial Date (if set): _ _ _ _ _ _ _ _ _ _ before Judge

Criminal Complaint Filed: No                       Yes _ __         Case No. _ _ _ _ _ _ __

Related Case(s):

Case Number               Defendant's attorney             How related
Criminal Informations:
Pending criminal case:            No _ __          Yes              Case No.
                                                         ---                   --------
New Separate Case _ _ _ _ __                           Supersedes Pending Case _ _ _ _ __

Name of defendant's attorney:

Retained:                        Appointed:

Date:     10/zo/-z.02.o                     Signature of AUSA: __,s.""-'D...-,:..,,...J-=-N~-{)--"-=
                                                                                                   _______
Case
 Case3:20-cr-00097-TAV-HBG
      3:20-cr-00097-TAV-HBG Document
                            *SEALED*7 Document
                                       Filed 10/21/20
                                                 3-3 Filed
                                                      Page 10/20/20
                                                            8 of 11 PageID
                                                                    Page 1 of
                                                                           #: 128
                                PageID #: 10
 CRIMINAL CASE COVER SHEET                                        U.S. ATTORNEY'S OFFICE

 Place of Offense (City & County): Knoxville, Knox County

 Defendant Information:

Juvenile ___ Yes_X__ No                           Matter to be Sealed:           X   Yes    - - - No
 Defendant Name: James Canty Ill, a/k/a "Duke"

 Interpreter: No           X       Yes            Language
                                         ---
Total# of Counts: ___ Petty ___ Misdemeanor (Class __ )                                    1        Felony

                                                ORIGINAL                                          Count(s)
                          U.S.C. Citation(s) and Description of Offense Charged

  Set 1      Conspiracy to distribute 100 grams or more of a mixture and substance                   1
             containing heroin, 40 grams or more of a mixture and substance containing
             fentanyl, and 1O grams or more of a mixture and substance containing acetyl
             fentanvl; 21 U.S.C. §§ 846, 841(a)(1}, 841(b)(1)(B)




                  SUPERSEDING INDICTMENT                       New count?       New Count          Old
                U.S.C. Citation(s) and Description of            YorN               #            Count#
                         Offense Charged                                                            ( if
                                                                                                applicable)

 Iset 1 I                                                  I                I               I                 I
Current Trial Date (if set): _ _ _ _ _ _ _ _ _ _ before Judge

Criminal Complaint Filed: No                      Yes _ __       Case No. _ _ _ _ _ _ __

Related Case(s):

Case Number                Defendant's attorney         How related
Criminal Informations:
Pending criminal case:            No _ __         Yes            Case No. - - - - - - - -
                                                        ---
New Separate Case _ _ _ _ __                        Supersedes Pending Case _ _ _ _ __

Name of defendant's attorney:

Retained:                         Appointed:

Date:     Jo /1,o/Z.OZo                    Signature of AUSA: """e:Z~.-'=-Af~•()__,_ _______




Case
 Case3:20-cr-00097-TAV-HBG
      3:20-cr-00097-TAV-HBG Document
                            *SEALED*7 Document
                                       Filed 10/21/20
                                                 3-4 Filed
                                                      Page 10/20/20
                                                            9 of 11 PageID
                                                                    Page 1 of
                                                                           #: 129
                                PageID #: 11
 CRIMINAL CASE COVER SHEET                                         U.S. ATTORNEY'S OFFICE

 Place of Offense (City & County): Knoxville, Knox County

 Defendant Information:

 Juvenile ___ Yes~X~- No                         Matter to be Sealed:            X   Yes    - - No
 Defendant Name: Jason T. Nichols
                         -------------------------
 Interpreter: No         X       Yes             Language
                                       ---
 Total# of Counts: ___ Petty ___ Misdemeanor (Class __ )                                    1       Felony


                                             ORIGINAL                                             Count(s)
                       U.S.C. Citation(s) and Description of Offense Charged

  Set 1       Conspiracy to distribute 100 grams or more of a mixture and substance                  1
              containing heroin, 40 grams or more of a mixture and substance containing
              fentanyl, and 1O grams or more of a mixture and substance containing acetyl
              fentanyl; 21 U.S.C. && 846, 841(a)(1), 841(b)(1)(B)




                  SUPERSEDING INDICTMENT                        New count?   New Count             Old
                U.S.C. Citation(s) and Description of             YorN           #               Count#
                         Offense Charged                                                            ( if
                                                                                                applicable)

  I
  set 1   I                                                 I                I              I                 I
 Current Trial Date (if set): _ _ _ _ _ _ _ _ _ _ before Judge

 Criminal Complaint Filed: No                    Yes _ __ Case No. _ _ _ _ _ _ __

 Related Case(s):

 Case Number             Defendant's attorney            How related
 Criminal Informations:
 Pending criminal case:          No _ __         Yes              Case No.
                                                       ---                   --------
 New Separate Case _ _ _ _ _ __                      Supersedes Pending Case _ _ _ _ __

 Name of defendant's attorney:

 Retained:                       Appointed:

 Date:    Jo/io/-z.ozo
           .   .                          Signature of AUSA: ......c_fl~t.tlc..,(2...q:..,,-=---------
                                                                           .

Case
 Case3:20-cr-00097-TAV-HBG
       3:20-cr-00097-TAV-HBGDocument
                             *SEALED*7 Document
                                       Filed 10/21/20
                                                 3-5 Filed
                                                      Page10/20/20
                                                           10 of 11 Page
                                                                    PageID
                                                                         1 of#:130
                                 PageID #: 12
 CRIMINAL CASE COVER SHEET                                              U.S. ATTORNEY'S OFFICE

 Place of Offense (City & County): Knoxville, Knox County

 Defendant Information:

 Juvenile                 Yes__,_X.,.___ No            Matter to be Sealed:            X   Yes    - - No
 Defendant Name: Toccara L. Porter
                             -------------------------
 Interpreter:       No        X            Yes - - -   Language

 Total# of Counts: ___ Petty ___ Misdemeanor (Class __ )                                       2          Felony


                                                ORIGINAL                                                Count(s)
                           U.S.C. Citation s and Description of Offense Char ed
   Set 1         Conspiracy to distribute 100 grams or more of a mixture and substance                     1
                 containing heroin, 40 grams or more of a mixture and substance containing
                 fentanyl, and 10 grams or more of a mixture and substance containing acetyl
                 fentan I; 21 U.S.C.    846, 841 a 1 , 841 b 1 B
   Set 2                                                                                                   2



                     SUPERSEDING INDICTMENT                          New count?       New Count          Old
                   U.S.C. Citation(s) and Description of               YorN               #            Count#
                            Offense Charged                                                               ( if
                                                                                                      applicable)

  Iset 1     I                                                   I                I               I                 I
 Current Trial Date (if set):                                          before Judge
                                       ----------
 Criminal Complaint Filed: No                          Yes _ __        Case No. _ _ _ _ _ _ __

 Related Case(s):

 Case Number                  Defendant's attorney            How related
 Criminal Informations:
 Pending criminal case:                    No _ _      Yes _ __        Case No. _ _ _ _ _ _ __

 New Separate Case _ _ _ _ __                             Supersedes Pending Case _ _ _ _ __

 Name of defendant's attorney:

 Retained:                             Appointed:

 Date:   ~'~o~/z_". /. .....z_o-z._o____        Signature of AUSA: .....<-JS-..~'=~IV=--<1"t-=~-----

Case
 Case3:20-cr-00097-TAV-HBG
       3:20-cr-00097-TAV-HBGDocument
                             *SEALED*7 Document
                                       Filed 10/21/20
                                                 3-6 Filed
                                                      Page10/20/20
                                                           11 of 11 Page
                                                                    PageID
                                                                         1 of#:131
                                 PageID #: 13
